
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 124
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Mack (for
			 himself, Mr. Bilirakis,
			 Mrs. Bono Mack,
			 Mr. Bishop of Utah,
			 Mr. Burton of Indiana,
			 Mr. Campbell,
			 Mr. Cantor,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Kirk, Mr. Lamborn, Mr.
			 McCaul, Mr. McCotter,
			 Mr. Rohrabacher,
			 Mr. Rooney,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Wilson of South Carolina,
			 Mr. Royce,
			 Mr. Garrett of New Jersey,
			 Mrs. Myrick,
			 Mr. Schock,
			 Mr. Manzullo,
			 Mr. Broun of Georgia,
			 Mr. Poe of Texas,
			 Mr. Pence, and
			 Mr. Wolf) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the support of Congress for the
		  Jewish community in Venezuela.
	
	
		Whereas it is the policy of the United States to protect
			 religious freedom and to oppose hatred based on religion, nationality, race, or
			 ethnicity, including countering anti-Semitism, at home and abroad;
		Whereas the Jewish community in Venezuela has been a
			 thriving one and the Jewish population included families that have lived in the
			 country for over two centuries and many survivors of World War II;
		Whereas according to the Contemporary Global Anti-Semitism
			 Report released by the Department of State's Office of the Special Envoy to
			 Monitor and Combat Anti-Semitism, in Venezuela, President Hugo Chávez
			 has publicly demonized Israel and utilized stereotypes about Jewish financial
			 influence and control, while Venezuela’s government-sponsored mass media have
			 become vehicles for anti-Semitic discourse;
		Whereas according to the 2008 State Department’s Human
			 Rights Report on Venezuela, there has been a rise in anti-Semitic vandalism,
			 caricatures, intimidations, and physical attacks on Jewish institutions from
			 March 2008 onward;
		Whereas the 2008 International Religious Freedom Report
			 released by the Bureau of Democracy, Human Rights, and Labor,
			 [g]overnment-sponsored media outlets [in Venezuela] utilized anti-Jewish
			 caricatures and political cartoons on several occasions;
		Whereas the U.S. Commission on International Religious
			 Freedom has placed Venezuela on its Watch List of religious freedom violators,
			 finding that official state rhetoric against the Venezuelan Jewish community
			 created an environment where Jewish religious leaders and institutions are at
			 risk of attack;
		Whereas in December 2007, Jewish leaders in Venezuela and
			 across the world condemned an armed police raid, in search of weapons, on a
			 Jewish center in Caracas where no weapons were found;
		Whereas, on January of 2009, a Caracas synagogue was
			 ransacked and vandalized and the assailants shattered religious objects,
			 spray-painting Jews, get out on the temple's walls and stole a
			 computer database containing names and addresses of Jews living in
			 Venezuela;
		Whereas the Anti-Defamation League issued a statement
			 condemning the January 2009 attack on the synagogue stating that it is
			 directly related to the atmosphere of anti-Jewish intimidation promoted by
			 President Chávez and his government apparatus;
		Whereas in February 2009, assailants threw an explosive at
			 a Jewish community center, spreading widespread fear in the Jewish community in
			 Venezuela;
		Whereas President Chávez stated that Israel
			 continues to behave like the assassin arm of the government of the United
			 States … [and that] the government of Israel is a government of assassins,
			 government engaged in genocide;
		Whereas, on January 6, 2009, President Hugo Chávez
			 expelled Israel's ambassador to Venezuela along with six other Israeli
			 diplomats;
		Whereas, on January 14, 2009, Venezuela officially severed
			 relations with the State of Israel ending 60 years of diplomatic ties and
			 deepening the vulnerability of Venezuelan Jews;
		Whereas Navy Admiral James Stavridis, head of U.S.
			 Southern Command, testified before the Armed Services Committee on March 18,
			 2009, and indicated that [t]errorist networks are active throughout our
			 hemisphere [and are] involved in … logistical support for parent organizations
			 based in the Middle East, such as Hizballah and Hamas. Admiral
			 Stavridis further indicated that our intelligence has demonstrated that
			 pre-operational and operational activities have indeed occurred [in the
			 region];
		Whereas according to the 2007 Country Report on Terrorism,
			 released by the Office of the Coordinator for Counterterrorism, two
			 self-proclaimed Islamic extremists were arrested in October 2006 for placing a
			 pair of pipe bombs outside the American Embassy in Caracas.;
		Whereas, on June 18, 2008, the Treasury Department's
			 Office of Foreign Assets Control (OFAC) announced that it was freezing the
			 United States assets of two Venezuelans, Ghazi Nasr al Din (a Venezuelan
			 diplomat serving in Lebanon) and Fawzi Kan'an, for providing financial and
			 other support to Hezbollah;
		Whereas the Department of State’s 2009 International
			 Travel information on Venezuela specifies that since 2006, statistics
			 have shown an alarming 78 percent increase in the number of reported
			 kidnappings in Venezuela and that kidnappers deal with victim's
			 families directly or [sell] the victim to terrorist groups;
		Whereas the 2008 Country Report on Terrorism states that
			 “Iran and Venezuela continued weekly flights connecting Tehran and Damascus
			 with Caracas. Passengers on these flights were reportedly subject to only
			 cursory immigration and customs controls at Simon Bolivar International Airport
			 in Caracas.”;
		Whereas the 2008 Country Report continues that “Venezuelan
			 citizenship, identity, and travel documents remained easy to obtain, making
			 Venezuela a potentially attractive way station for terrorists. International
			 authorities remained suspicious of the integrity of Venezuelan documents and
			 their issuance process.”;
		Whereas a pattern for terrorism against Jewish communities
			 in Latin America already exists, exemplified by the fact that on July 18, 1994,
			 85 innocent people were killed and 300 were wounded when the Argentine Jewish
			 Mutual Association (AMIA) was bombed in Buenos Aires, Argentina;
		Whereas it was reported that contact was made by the
			 Iranian embassy in Buenos Aires to a mosque in Canuelas, Argentina, in the days
			 before the AMIA bombing;
		Whereas President Ahmadinejad and President Chávez have
			 forged a close relationship;
		Whereas according to the Annual Threat Assessment of the
			 Director of National Intelligence, released on February 5, 2008, Venezuela has
			 greatly increased its cooperation with Iran; and
		Whereas according to United States intelligence officials,
			 Iran possesses the potential to use its close relationship with Venezuela to
			 facilitate the smuggling of people, drugs, and weapons into the Western
			 Hemisphere through terrorist proxy groups: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the anti-Semitic acts in
			 Venezuela;
			(2)expresses its
			 support for all Venezuelan citizens targeted by the Chávez government,
			 including those in the Jewish community, in their daily struggle for freedom,
			 civil liberties, and the protection of the rule of law;
			(3)express its grave
			 concern regarding the increased collaboration between the Iranian regime, its
			 proxy militia Hezbollah, and the Venezuela Government, and the ramifications
			 such collaboration will have on the Jewish community in Venezuela;
			(4)calls on the
			 Government of Venezuela to abide by its international obligations and to
			 protect the rights of the Jewish Venezuelan community, irrespective of their
			 political views;
			(5)urges that the
			 Government of Venezuela takes verifiable steps to ensure the safety of the
			 Jewish community in the country; and
			(6)encourages the
			 President and the Secretary of State to reach out to democracy and human rights
			 activists in Venezuela, and to assist them in their efforts in combating
			 anti-Semitism in Venezuela.
			
